department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc fip tl-n-426-00 uilc internal_revenue_service national_office field_service_advice memorandum for from lon b smith acting associate chief_counsel financial institutions and products cc fip subject disaffiliation of captive this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend corp c corp d corp e individual a date a y-1 y-8 y-10 y-13 y-14 y-21 ic ic2 ic3 ic4 s t x issue whether the former parent or its successor_in_interest corp e is entitled to a deduction under sec_165 of the internal_revenue_code for post-affiliation loss payments made by its former related insurer subsidiaries conclusion corp c corp e must continue to deduct losses on amounts paid with respect to insurance policies contracts within the scope of revrul_77_316 1977_2_cb_53 entered into prior to disaffiliation in accordance with the scheme outlined in that revenue_ruling ie under the paid loss deduction method described therein facts corp c is engaged in business of s operations prior to date a corp c was a member_of_an_affiliated_group that was owned equally by two shareholders corp e and individual a the affiliated_group included companies claiming to be insurance_companies viz ic for the tax years y-1 through y-10 amounts were paid as insurance premiums by corp c to ic for coverage of its workers’ compensation liabilities attributable to the t act ic only insured the risks of its affiliated_group and did not insure any unrelated third party business in later years other affiliates of corp c were paid amounts for coverage of corp c workers’ compensation risks under the t act the additional companies claiming to be insurance_companies named in the incoming request for field_service_advice fsa were ic2 ic3 and ic4 during the tax years y-1 through y-10 corp c and its affiliates claimed insurance premium deductions for payments made to ic the service disallowed these premium deductions because ic and corp c were all members of the same affiliated_group the service’s disallowance of corp c’s claimed deduction was based in part upon revrul_77_316 ultimately the service and corp c entered into settlements for some of the tax years for example for the y-10 tax_year the service disallowed of the payments made to ic the service however allowed in subsequent years up to and including the tax_year y-13 deductions to corp c for losses_and_expenses paid_by ic that otherwise satisfied the accounting requirements of the internal_revenue_code on date a to resolve a dispute between corp e and individual a the corp d entities were splitup in a sec_355 nonrecognition_transaction in the transaction corp e exchanged it sec_50 stock interest in the corp d stock for all of the stock of corp c individual a received the corp d stock which directly or indirectly owned the stock of all the related insurance_companies while after the splitup corp c was disaffiliated from its affiliated captive insurance subsidiaries ic and the other related insurance_companies remained liable for the t act workers’ compensation risks entered into by the parties prior to the disaffiliation we also understand that as part of the disaffiliation transaction the former related_party insurance_companies would continue to receive additional premiums from corp c and its affiliates for coverage for a period of approximately and ½ years we are assuming that these companies claiming to be insurance_companies are related however the incoming fsa request did not describe the nature of the ownership relationship with respect to ic3 and ic4 additional deductions were claimed for amounts paid as premiums to ic2 during y-8 through y-10 at the time of the date a disaffiliation the remaining capitalized contribution amounts in ic for which corp c had yet to receive a deduction was approximately dollar_figurex for its fiscal tax years y-14 through y-21 corp e the parent of corp c has filed claims for refunds actual or protective claiming deductions for workers’ compensation claims purportedly paid_by ic during these years for claims apparently arising prior to the date a disaffiliation of corp c corp e from ic in other words corp c corp e are seeking to continue the tax treatment provided for by revrul_77_316 ie allowing a sec_165 loss for a claim payment made by the former captive ic to be deductible by its former affiliate corp c in tax years subsequent to the disaffiliation law and analysis sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business under sec_165 a deduction is also generally allowed for any loss sustained during the taxable_year that is not_compensated_for_by_insurance_or_otherwise in revrul_77_316 the service concluded that an insurer could not insure its parent_corporation or the parent’s operating subsidiaries because such arrangements did not involve the requisite transfer of risk to be deemed insurance thus no immediate deduction under sec_162 was allowed for the payments of the parent or its operating subsidiaries instead revrul_77_316 treated the parent’s payments made to the insurer as nontaxable sec_118 capital contributions and the payments made by the operating subsidiaries to the insurer as a sec_301 dividend to the parent followed by nontaxable sec_118 capital contributions by the parent to the insurer further the ruling provides that when the insurer makes loss payments on behalf of the parent such payments are treated as sec_301 distributions from the insurer to the parent followed by deductible sec_165 loss payments by the parent and the operating subsidiaries such payments are treated as sec_301 distributions from the insurer to the parent capital contributions by the parent to the operating subsidiaries and deductible sec_165 loss payments by the operating subsidiaries insurance contracts entered into prior to disaffiliation do not constitute insurance transactions and must be addressed and accounted for consistent with the rationale outlined in revrul_77_316 those contracts covered loss events arising under the terms of the subject contracts policies whether or not occurring before or after disaffiliation the disaffiliation event is immaterial to the continued consistent tax treatment of the non-insurance scheme outlined in the revenue_ruling whether viewed as a method_of_accounting or a mere consistent characterization issue disaffiliation does not produce a change in accounting but a change in facts circumstances which will require a new method for a post-disaffiliation insurance_contract the taxpayer is entitled to continue its treatment of existing transactions case development hazards and other considerations we have restricted our comments to the post-disaffiliation claim payments that have been paid_by ic to the corp c corp e affiliated_group ic2's position is not as clear as the situation involving ic because for a number of years under a settlement agreement with the service the former affiliated parties eg corp c were allowed to take of their premium deduction for amounts paid to ic2 in contrast with respect to premiums_paid to ic the former affiliated parties such as corp c were not allowed a current sec_162 deduction for premiums as they paid them prior to disaffiliation a catch-up premium upon disaffiliation or a stock basis increase in the sec_355 transaction as a result of following the dividend-up contribution-down approach of revrul_77_316 on this later point involving stock basis in the sec_355 split up transaction corp d distributed all of the stock of its subsidiary corp c to corp e in exchange for all of the corp d stock held by corp e accordingly under sec_358 the basis of the corp c stock in the hands of corp e was the same as the basis of the corp d stock surrendered by corp e in exchange therefor in sum the way that the sec_358 basis rules operate is that generally the tax benefits of an increase in basis resulting from the contribution portion of revrul_77_316 dividend-up contribution-down approach did not benefit the corp c corp e group rather the primary benefit of increased basis ended in stock of the side of the splitup transaction that received the insurance_companies in spite of the fact that the affiliated related payers of insurance premiums to ic2 received the tax_benefit of a sec_162 deduction for premiums_paid for certain tax years this event is somewhat fortuitous and we are reluctant to suggest that it should be the reason for departing from following the recharacterization provided in revrul_77_316 please call if you have any further questions lon b smith acting associate chief_counsel financial institutions and products by s donald j drees jr senior technician reviewer branch
